Case: 22-1254    Document: 14     Page: 1     Filed: 06/10/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    WILLIE B. CLAY,
                    Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2022-1254
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-3400, Senior Judge William P.
 Greene, Jr.
                 ______________________

                  Decided: June 10, 2022
                  ______________________

    WILLIE B. CLAY, Starkville, MS, pro se.

     MATTHEW PAUL ROCHE, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, LISA LEFANTE DONAHUE, PATRICIA M.
 MCCARTHY; AMANDA BLACKMON, Y. KEN LEE, Office of Gen-
 eral Counsel, United States Department of Veterans Af-
 fairs, Washington, DC.
Case: 22-1254    Document: 14     Page: 2    Filed: 06/10/2022




 2                                       CLAY   v. MCDONOUGH



                  ______________________

     Before LOURIE, PROST, and TARANTO, Circuit Judges.
 PER CURIAM.
     Willie B. Clay appeals from the decision of the United
 States Court of Appeals for Veterans Claims (the “Veterans
 Court”) affirming the decision of the Board of Veterans’ Ap-
 peals (“the Board”) denying compensation under 38 U.S.C.
 § 1151 for a disability resulting from a December 2006 hip
 surgery. See Clay v. McDonough, No. 20-3400, 2021 WL
 4445383 (Vet. App. Sept. 29, 2021) (“Veterans Court Deci-
 sion”). Because we lack jurisdiction over the appeal, we
 dismiss.
     Clay underwent a revision of a right total hip arthro-
 plasty at a Department of Veterans Affairs (“VA”) medical
 center in December 2006. Veterans Court Decision at *1.
 Shortly thereafter, he developed acute disseminated intra-
 vascular coagulation (DIC) and was treated for this condi-
 tion. Id. Years later, in March 2011, he was diagnosed
 with coronary artery disease (CAD). Id.
      In February 2012, Clay filed an informal claim for com-
 pensation under 38 U.S.C. § 1151, asserting that his hip
 operation caused a heart attack and DIC. Id. Over the
 course of the following eight years—which included two re-
 mands from the Board to the VA regional office to obtain
 more information—the VA obtained at least three medical
 opinions in which the examiner opined that the VA medical
 center did not err in treating and managing Clay, and that
 it is less likely than not that Clay’s heart condition was
 caused by or worsened by the VA’s treatment. See id.
 at *1–2; see also SAppx. 14–19; SAppx. 20–40; SAppx. 67–
 71. In April 2020, the Board relied on the medical opinions
 to deny compensation. The Veterans Court affirmed, find-
 ing no clear error in the Board’s reliance on the medical
 opinions. Clay appealed to this court.
Case: 22-1254    Document: 14       Page: 3   Filed: 06/10/2022




 CLAY   v. MCDONOUGH                                        3



     Our jurisdiction to review decisions of the Veterans
 Court is limited. Wanless v. Shinseki, 618 F.3d 1333, 1336
 (Fed. Cir. 2010). We lack jurisdiction to review challenges
 to factual determinations or the application of law to the
 facts of a particular case. 38 U.S.C. § 7292(d). Here, to the
 extent we can discern any arguments in Clay’s informal
 brief, he appears to simply disagree with the factual deter-
 minations set forth in the Board’s April 2020 decision deny-
 ing compensation and the Veterans Court’s affirmance of
 that decision. Clay does not, however, present any chal-
 lenge over which we have jurisdiction. Accordingly, we
 must dismiss his appeal.
                        DISMISSED
                            COSTS
 No costs.